Filed 12/22/20 Cueva v. Hudson CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 MARTHA CUEVA,                                                          B300658

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. 19STRO03931)
           v.

 ILEANA ZAMFIR HUDSON,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County. Gary D. Roberts, Judge. Affirmed.
     Ileana Zamfir Hudson, in pro. per., for Defendant and
Appellant.
     No appearance for Plaintiff and Respondent.
              _________________________________
       Ileana Hudson appeals from a civil harassment restraining
order entered against her. We find no error and affirm.1
                         BACKGROUND
       The record on appeal includes only the reporter’s transcript
from the hearing on respondent Martha Cueva’s petition for a
civil harassment restraining order and the order that the trial
court issued following that hearing. We summarize the facts
available from the reporter’s transcript.
1.     Hudson’s Threat
       Cueva is a teacher at the school that Hudson’s children
attend. At the time of the hearing, Cueva had a romantic
relationship with Hudson’s ex-husband (David). Cueva met
David at the school.
       Hudson was initially upset about the relationship. She
spoke to the school principal, demanding that Cueva be removed
from the school and accused Cueva and David of inappropriate
conduct at the school. After a few days Hudson gave “her
blessing” to the relationship. Cueva established a friendly
relationship with Hudson’s daughters.
       However, an incident later occurred that caused Hudson to
become angry. David had moved out of state, but returned for
one of the daughter’s school promotion day. Apparently Hudson
believed that David was with Cueva and the daughter during
that occasion. Hudson claimed that her daughter was upset.


      1 Hudson’s brief states her name as Ileana Margareta
Hudson, rather than Ileana Zamfir Hudson as it appears in the
record from the trial court. Hudson requested that this court
change her name in the caption on appeal. We have not done so
because we use the names as they appear in the trial court
record. This has no effect on the outcome of the appeal.




                                 2
       Hudson sent an e-mail to Cueva. Although the e-mail itself
is not in the appellate record, the trial court quoted portions
during the hearing.
       The e-mail included the statement: “ ‘Stupid bitch. You
hurt my girls. I’m coming for you. I’m coming for you. With
everything I have. I’ll get arrested but I’ll fucking come for you.’ ”
The e-mail also apparently said, “ ‘If I see your stupid face
tomorrow, you better fucking run.’ ”
       In addition to Cueva, Hudson later sent the e-mail to some
of David’s family members after Cueva had filed her request for
the restraining order.
       Hudson admitted that she sent the e-mail. She apologized
and explained that she sent it “in a moment I lost my mind.” She
testified that she had never hurt anyone, and would not do so.
She said that, when she sent the e-mail, she was exhausted, her
child was acting out, and she was in pain from the situation
involving the father.
       Cueva testified that, despite Hudson’s apology, she felt
afraid. She believed that the e-mail was a threat. And Cueva
was concerned that Hudson “may get a bit of fit of anger later
and come after me.”
2.     The Restraining Order
        The hearing on Cueva’s request for the restraining order
took place on July 8, 2019. Hudson and Cueva testified.
       Following the hearing, the trial court entered an order
against Hudson (Restraining Order). The Restraining Order
precluded Hudson from harassing or contacting Cueva and three
of her family members, and required Hudson to stay at least 100
yards away from those persons and from Cueva’s workplace and
home. The trial court ordered that the Restraining Order would




                                  3
be in effect for one year, to expire (unless renewed) on July 8,
2020.2 The trial court explained that it limited the order to one
year, subject to a request for renewal, because of Hudson’s
apology.
                            DISCUSSION
1.     Hudson’s Burden on Appeal
       On appeal, this court presumes that a trial court’s
judgment is correct unless it is shown otherwise. (Denham v.
Superior Court (1970) 2 Cal. 3d 557, 564.) It is the appellant’s
burden to show both that the trial court erred and that the error
affected the outcome of the trial. (Shaw v. County of Santa Cruz
(2008) 170 Cal. App. 4th 229, 281–282 (Shaw).)
       To do so, an appellant must “present meaningful legal
analysis supported by citations to authority and citations to facts
in the record that support the claim of error.” (In re S.C. (2006)
138 Cal. App. 4th 396, 408.) A point that is asserted without legal
authority and without factual analysis that includes citations to
the record may be deemed forfeited. (Keyes v. Bowen (2010) 189
Cal. App. 4th 647, 655–656.)
       To overcome the presumption that the appealed order is
correct, an appellant must also present an adequate record. In
the absence of a record supporting the appellant’s arguments,
this court is required to decide the issue against the appellant.
(Maria P. v. Riles (1987) 43 Cal. 3d 1281, 1295–1296; Oliveira v.
Kiesler (2012) 206 Cal. App. 4th 1349, 1362–1363 [judgment

      2 The appellate record does not show whether the
Restraining Order was extended or whether it has now expired.
In any event, we do not consider the appeal moot because Hudson
claims that the order has affected her ability to obtain
employment.




                                 4
affirmed where the appellant did not provide a record on appeal
including the evidence crucial to her argument].)
       That Hudson is representing herself on appeal does not
exempt her from the requirements of appellate practice. (Nwosu
v. Uba (2004) 122 Cal. App. 4th 1229, 1246–1247.) A party who
represents himself or herself “ ‘is to be treated like any other
party and is entitled to the same, but no greater consideration
than other litigants and attorneys.’ ” (Id. at p. 1247.)
       The absence of a brief from the respondent on appeal does
not change these rules. (See Cal. Rules of Court, rule 8.220(a)(2);
Kennedy v. Eldridge (2011) 201 Cal. App. 4th 1197, 1203 [“we do
not treat the failure to file a respondent’s brief as a ‘default’ (i.e.,
an admission of error) but independently examine the record and
reverse only if prejudicial error is found”].)
       Hudson’s brief does not contain clearly stated arguments
for reversal supported by citations to legal authority and the
record. The court has nevertheless attempted to discern
Hudson’s contentions from her brief and discusses those
contentions below. To the extent that Hudson intended to assert
any other arguments, those arguments have been forfeited.
2.     There Is No Record Support for Hudson’s
       Argument that the Trial Court Improperly
       Considered False Evidence
       Hudson suggests that Cueva and others submitted false
evidence in the trial court. Although not completely clear, it
appears that Hudson is referring to a letter that she received
from the school district in which Cueva teaches. She argues that
some information in the letter concerning Hudson’s name and
address were incorrect.




                                   5
      The letter itself is not in the appellate record. Hudson also
does not cite to any evidence in the record supporting her claim
that the letter contained false information. We may not consider
her unsupported argument attacking the motives of Cueva and
others at the school in providing the letter. (Kendall v. Barker
(1988) 197 Cal. App. 3d 619, 625 [statements in briefs based upon
alleged facts not in the record are disregarded on appeal].) She
has therefore failed to meet her burden as the appellant with
respect to this argument.
      Moreover, the reporter’s transcript does not contain any
objection by Hudson at the hearing to the trial court’s
consideration of this letter. If Hudson believed that the letter
was false in some way, she was obligated to tell the trial court
that. We may not reverse the trial court’s ruling on the ground
that the court improperly considered evidence if there was no
objection to the evidence in the trial court. (Evid. Code, § 353,
subd. (a).) A party who fails to raise an alleged error in the trial
court generally forfeits the right to raise the alleged error on
appeal. (Keener v. Jeld-Wen, Inc. (2009) 46 Cal. 4th 247, 264–
265.) This rule exists to encourage parties to bring errors to the
attention of the trial court so that they may be corrected. (Ibid.)
      To obtain reversal, Hudson must also show that the alleged
error affected the outcome of the hearing. (Evid. Code, § 353,
subd. (b); (Shaw, supra, 170 Cal.App.4th at pp. 281–282.) She
has not done so.
      Hudson does not clearly identify what aspect of the letter
was false. She apparently contends that the letter contained
inaccurate information about her name and address. She does
not provide any basis to conclude that such information, even if
incorrect, was important for the trial court’s ruling.




                                 6
       The important issue for the trial court was whether there
was “a credible threat of violence, or a knowing and willful course
of conduct directed at a specific person that seriously alarms,
annoys, or harasses the person, and that serves no legitimate
purpose.” (Code Civ. Proc., § 527.6, subd. (b)(3).) A credible
threat of violence on one occasion is sufficient ground to issue a
restraining order if it is reasonably probable that harassment
may occur in the future absent an order. (Harris v. Stampolis
(2016) 248 Cal. App. 4th 484, 502.) Thus, Hudson’s threatening
e-mail alone was sufficient to support the trial court’s ruling.
       That e-mail apparently was the critical factor in the trial
court’s decision. The trial court explained that it did not “have
the slightest doubt there’s absolutely clear and convincing
evidence that a threat was made. Now, I understand what you
said about—what [Hudson] said about that she didn’t mean it.
But a reasonable person would take it as a real threat.” The trial
court also cited “the whole course of conduct in terms of the
conversations about [Cueva] with the former husband, with
[Cueva’s] employer, all of that was absolutely designed to harass
[Cueva].” There is no indication in the record that the trial court
relied on the allegedly false letter in deciding to issue the
restraining order, much less that any particular alleged false
information in the letter was a factor in the court’s ruling.
       Hudson’s argument that Cueva submitted false evidence
therefore provides no ground for reversal.
3.     Whether Persons at Cueva’s School Have
       Complied With the Restraining Order Does Not
       Affect this Appeal
       Hudson argues that Cueva and two other school officials
have violated the portion of the Restraining Order requiring




                                 7
Hudson to remain 100 yards away, apparently by permitting her
to drop her daughter off directly at the school. The argument
does not provide any ground to reverse the trial court’s order.
       Whether other persons have failed to comply with the
Restraining Order does not affect whether the trial court’s
decision to issue the order was proper. While the behavior of the
beneficiaries of the order might be relevant to proceedings in the
trial court concerning renewal, extension, or modification of the
Restraining Order, those persons’ conduct after the date of the
order is not relevant to any argument on appeal that the trial
court erred in issuing it.
       In any event, there is no evidence in the record concerning
this alleged conduct by Cueva and others. Again, we may not
consider unsupported arguments on appeal, but may only
consider facts that appear in the record. That rule is especially
important for events that occur after the order that is the subject
of appeal because appellate courts generally “consider only
matters which were part of the record at the time the judgment
was entered.” (Reserve Insurance Co. v. Pisciotta (1982) 30
Cal. 3d 800, 813.)
4.     There Is No Basis for Hudson’s Claim that the
       Trial Court Was Biased
        Hudson complains that the trial court was biased against
her. The record does not support her claim.
       She argues that the trial judge interrupted her and
believed Cueva rather than her. The record shows that the judge
was patient and courteous in listening to the testimony of both
parties. Moreover, Hudson’s complaints would not support a
finding of bias even if they were supported in the record. (See
People v. Guerra (2006) 37 Cal. 4th 1067, 1112 [“a trial court’s




                                 8
numerous rulings against a party—even where erroneous—do
not establish a charge of judicial bias, especially when they are
subject to review”].)
      Hudson also argues that the trial court refused to hear
testimony from Hudson’s daughter because of the daughter’s
race. The argument is baseless. The trial court explained that
the issues Hudson wished to have her daughter address related
to questions of custody and visitation, which should be raised in
her dissolution action and were not relevant to the proceedings
on the Restraining Order. The record contains no support for
Hudson’s claim of racial bias.
                          DISPOSITION
      The order is affirmed. Cueva is entitled to her costs on
appeal, if any.
      NOT TO BE PUBLISHED.




                                    LUI, P. J.
We concur:




      CHAVEZ, J.




      HOFFSTADT, J.




                                9